[Cite as State v. Coleman, 2014-Ohio-1483.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 5-13-15

        v.

MARCUS D. COLEMAN,                                       OPINION

        DEFENDANT-APPELLANT.




                Appeal from Hancock County Common Pleas Court
                           Trial Court No. 2013 CR 54

                                     Judgment Affirmed

                             Date of Decision: April 7, 2014




APPEARANCES:

        Francisco E. Luttecke for Appellant

        Elizabeth H. Smith for Appellee
Case No. 5-13-15


PRESTON, J.

          {¶1} Defendant-appellant, Marcus D. Coleman, appeals the Hancock

County Court of Common Pleas’ judgment entry denying his motion to suppress

evidence obtained following a traffic stop along U.S. Interstate 75 (“I-75”). We

affirm.

          {¶2} During the early morning hours of October 13, 2012, Sergeant Kurt

Beidelschies with the Ohio State Highway Patrol observed Coleman traveling

southbound in a gray, four-door Dodge Sedan on I-75 within the City of Findlay,

Hancock County, Ohio. (May 2, 2013 Tr. at 20, 25-26). Beidelschies observed

Coleman’s vehicle pass a vehicle without using his turn signal and then pull in

front of the vehicle, causing the driver of the other vehicle to apply his or her

brakes when Coleman’s vehicle entered its lane of travel. (Id. at 27). Beidelschies

then initiated a traffic stop for the turn-signal violation. (Id. at 27-28). When

Beidelschies informed Coleman that he stopped him for a turn-signal violation,

Coleman responded, “Sorry about that.” (Id. at 28). Beidelschies noted that

Coleman was “overly nervous” and the inside of Coleman’s vehicle had “an

absolutely overwhelming odor of deodorizer.” (Id. at 30). Coleman was the only

occupant of the vehicle. (Id. at 28).

          {¶3} Coleman provided Beidelschies with a Tennessee ID card, with

Coleman’s photo but the name Timothy Phelps, and a rental agreement for the


                                        -2-
Case No. 5-13-15


vehicle in the name of Rodney Summers. (Id. at 28-30). The rental agreement

indicated that the vehicle had been rented the day before at 3:55 p.m. in

Cincinnati, Ohio and that Summers was the only authorized operator of the

vehicle. (Id. at 29). When Coleman provided the Tennessee ID card, Beidelschies

asked Coleman if his license was valid, and Coleman stated it was not. (Id. at 30).

Beidelschies then asked Coleman to come back to his cruiser, so Beidelschies

could determine if Coleman had a valid driver’s license and inquire about the

rental agreement. (Id. at 31). After Beidelschies determined that Coleman—who

he still believed to be Timothy Phelps—did not have a valid driver’s license,

Beidelschies advised Coleman that he was going to issue a citation for driving

without a license and tow Coleman’s vehicle. (Id. at 35).

       {¶4} Because Coleman’s vehicle was going to be towed, Beidelschies

performed an administrative search of the vehicle.      (Id. at 36).   During this

administrative search, Beidelschies located a plastic grocery bag with ten smaller

bags containing yellow pills, which Beidelschies believed was ecstasy, a Schedule

I controlled substance. (Id. at 41). Beidelschies also located dryer sheets inside

the grocery bag and stuffed between the center console and the driver and

passenger seats. (Id. at 43-44). At that point, Beidelschies placed Coleman under

arrest for possession of drugs. (Id. at 42).




                                          -3-
Case No. 5-13-15


        {¶5} On February 19, 2013, the Hancock County Grand Jury indicted

Coleman on one count of aggravated possession of drugs in violation of R.C.

2925.11(A), a first-degree felony. (Doc. No. 1).1

        {¶6} On February 27, 2013, Coleman appeared with counsel at arraignment

and entered a plea of not guilty. (Doc. No. 5).

        {¶7} Coleman appeared pro se with standby counsel throughout the

proceedings.       (R368-574); (R369-2142).             Coleman, pro se, filed a motion to

suppress in February 2013, arguing that the stop was based on racial profiling in

violation of the Equal Protection Clause, Trooper Beidelschies lacked a warrant,

traffic violation, or other clear and articulable facts justifying the traffic stop, and

the inventory search was not conducted in accordance with Ohio State Highway

Patrol policy and was a fishing expedition. (Doc. No. 59). On March 8, 2013, the

State filed a memorandum in opposition. (Doc. No. 16).

        {¶8} On May 2, 2013, the trial court held a suppression hearing. On May

16, 2013, the trial court issued a decision denying the motion to suppress. (Doc.

No. 69).

        {¶9} On May 17, 2013, the trial court held a change-of-plea hearing, and

Coleman entered a plea of no contest to the indictment. (May 17, 2013 Tr. at 6);


1
 The original indictment was issued on October 16, 2012 and assigned case no. 2012 CR 260; however, the
Hancock County Grand Jury re-indicted Coleman for the same offense and the case was reassigned case no.
2013 CR 54. (Doc. No. 9). After Coleman was re-indicted, the trial court dismissed the prior case on the
State’s motion. (Id.). The pleadings in the prior case were transferred to the new case. (Id.).

                                                  -4-
Case No. 5-13-15


(Doc. No. 72). The trial court subsequently found Coleman guilty. (May 17, 2013

Tr. at 27); (Doc. No. 72).

        {¶10} On May 28, 2013, the trial court sentenced Coleman to nine years

imprisonment. (May 28, 2013 Tr. at 9). The trial court filed its judgment entry of

sentence that same day. (Doc. No. 79).2

        {¶11} On June 6, 2013, Coleman filed a notice of appeal. (Doc. No. 99).

Coleman raises one assignment of error challenging the trial court’s denial of his

motion to suppress evidence.

                                      Assignment of Error

        The trial court erred in overruling Marcus D. Coleman’s Motion
        to Suppress, in violation of the Fourth and Fourteenth
        Amendments to the United States Constitution, and Sections 2
        and 14, Article I of the Ohio Constitution.

        {¶12} In his sole assignment of error, Coleman first argues that the trial

court’s factual findings underpinning its legal conclusions are not supported by

competent, credible evidence. Although Coleman acknowledges that “[t]he trial

court’s findings of fact regarding [the] stop * * * mirrored Sgt. Beidelschies’s

testimony,” Coleman asserts that had the trial court more carefully reviewed the

testimony, it would have discovered inconsistencies in Beidelschies’ testimony.

        {¶13} Second, Coleman argues that he proved by a preponderance of the

evidence that Beidelschies stopped him because of his race, which is a violation of
2
 The trial court’s judgment entry mistakenly states that Coleman pled guilty to the indictment. The trial
court appears to have caught this mistake in subsequent entries. (See Doc. No. 97).

                                                  -5-
Case No. 5-13-15


the Equal Protection Clause. Coleman argues that the proper remedy for the Equal

Protection Clause violation is suppression of the evidence.

       {¶14} A review of the denial of a motion to suppress involves mixed

questions of law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-

5372, ¶ 8. At a suppression hearing, the trial court assumes the role of trier of fact

and, as such, is in the best position to evaluate the evidence and the credibility of

witnesses. See State v. Carter, 72 Ohio St.3d 545, 552 (1995).

       {¶15} When reviewing a ruling on a motion to suppress, deference is given

to the trial court’s findings of fact so long as they are supported by competent,

credible evidence. Burnside at ¶ 8. With respect to the trial court’s conclusions of

law, however, our standard of review is de novo; and, therefore, we must decide

whether the facts satisfy the applicable legal standard. State v. McNamara, 124

Ohio App.3d 706, 710 (4th Dist.1997).

       {¶16} Coleman argues that several inconsistencies in Beidelschies’

testimony raise an issue of whether the trial court’s factual findings are supported

by competent, credible evidence. In particular, Coleman points to Beidelschies’

testimony concerning: (1) his use of the cruiser’s headlights to count occupants in

motor vehicles for officer safety; (2) the lack of a cruiser video in this case and

several other cases where Beidelschies was the officer initiating the traffic stop;

and, (3) the general traveling public’s natural reaction of braking after seeing a law


                                         -6-
Case No. 5-13-15


enforcement officer alongside of the highway. We will briefly address each of

these issues.

       {¶17} Coleman argues that Beidelschies’ testimony that he uses the high

beam headlights of his patrol cruiser to identify the number of occupants in motor

vehicles as they pass his cruiser lacks credibility.       (Appellant’s Brief at 7).

Although unclear from his brief, it appears that Coleman uses this allegedly

inconsistent testimony to discredit Beidelschies’ testimony that he witnessed

Coleman commit a traffic violation. The evaluation of evidence and credibility

determinations are issues for the trier of fact, however. State v. Mills, 62 Ohio

St.3d 357, 366 (1992); Burnside, 100 Ohio St.3d 152, at ¶ 8.

       {¶18} The trial court’s findings of fact track Beidelschies’ testimony at the

suppression hearing and, therefore, are supported by competent, credible evidence.

To the extent that Coleman raises the headlight issue to prove that Beidelschies

was racially profiling him—an allegation that Beidelschies refuted on the stand—

this Court has rejected racial profiling as a legal basis for the suppression of

evidence. (May 2, 2013 Tr. at 66, 75-76); State v. Chambers, 3d Dist. Hancock

No. 5-10-29, 2011-Ohio-1305, ¶ 22 (citations omitted). See also United States v.

Cousin, 448 Fed.Appx. 593, 594 (6th Cir.2012) (per curiam) (explaining that

United States. v. Nichols, 512 F.3d 789, 794-795 (6th Cir.2008) precludes the

application of the exclusionary rule for alleged racial profiling).


                                          -7-
Case No. 5-13-15


       {¶19} Next, Coleman argues that “all the issues surrounding Sgt.

Beidelschies’s actions would have been resolved by video footage of the alleged

traffic violation and the stop.” (Appellant’s Brief at 7). Coleman argues that

Beidelschies has had difficulty with his video cameras in other cases and this

discredits Beidelschies’ testimony. (Id. at 7-8). We reject this argument. Besides

the fact that credibility determinations are for the trier of fact, Mills at 366, law

enforcement’s general practice is to activate their cruiser video equipment after

witnessing a traffic violation to record their pursuit and subsequent stop, so it is

highly unlikely that a video would have been created to resolve whether Coleman

committed a traffic violation. Beidelschies testified that, prior to the start of his

shift, he discovered that his video equipment was nonoperational and informed

dispatch about it; and, he further testified that the dashboard camera has since been

replaced with a completely new video system. (May 2, 2013 Tr. at 48-49, 93);

(State’s Ex. 2).

       {¶20} Regardless, it is speculative to say that the video, even if created,

would have caught the traffic violation, because Beidelschies testified that it

occurred after Coleman passed his cruiser. (May 2, 2013 Tr. at 27, 57). United

States v. Younis, cited by Coleman, is inapposite, because the video equipment in

that case was operational and Beidelschies did not activate the record function.

890 F.Supp.2d 818, 819 (N.D.Ohio 2012). Here, Beidelschies testified that the


                                         -8-
Case No. 5-13-15


recording equipment was nonoperational the evening of the traffic stop. (May 2,

2013 Tr. at 48-49). When asked why the recording equipment was not working,

Beidelschies testified that “[o]ur system crashes quite a bit * * * sometimes fuses

blow. In this particular circumstance I believe that our entire system was down.”

(Id. at 48). (See also id. at 93 and State’s Ex. 2).

       {¶21} Coleman also argues that Beidelschies’ testimony that Coleman

abruptly changed lanes cutting off another motorist after just passing Beidelschies’

cruiser is not plausible. Essentially, Coleman argues that he would not have been

foolish enough to commit a traffic offense in Beidelschies’ presence. We also

reject this argument. If this Court were to catalogue the various foolish missteps

of the convicted criminals appearing before it, much ink would be wasted.

       {¶22} Coleman also argues that applying his brakes should not have

constituted a basis for targeting him for a traffic stop, because “innocent

motorists” apply their brakes often when they see a law enforcement officer

parked along the highway. This argument is meritless as well. Coleman did not

just apply his brakes after seeing Beidelschies; instead, Coleman passed a vehicle

without signaling, and then pulled in front of the vehicle without signaling and

without sufficient space, causing the vehicle’s operator to apply his or her brakes.

The trial court’s finding that Coleman failed to use his turn signal was supported

by Beidelschies’ testimony at the hearing. (May 2, 2013 Tr. at 27-28).


                                          -9-
Case No. 5-13-15


       {¶23} Finally, Coleman argues that Beidelschies stopped him because he is

black and the traffic violation was mere pretext. This argument lacks merit. Aside

from the fact that the record fails to establish racial motivation on Beidelschies’

part, this Court has rejected the application of the exclusionary rule in cases of

alleged racial profiling. Chambers, 2011-Ohio-1305, at ¶ 22. Coleman has failed

to present any compelling reason to question the continued application of this rule.

Cousin, 448 Fed Appx. at 594 (Nichols precludes the application of the

exclusionary rule for alleged racial profiling).

       {¶24} Coleman’s assignment of error is, therefore, overruled.

       {¶25} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

WILLAMOWSKI, P.J. and SHAW, J., concur.

/jlr




                                         -10-